Exhibit 10.20
 





CREDIT AGREEMENT
by and among
THE DIXIE GROUP, INC.,
CANDLEWICK YARNS, LLC,
MASLAND CARPETS, LLC,
AND
FABRICA INTERNATIONAL, INC.
as Borrowers,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
WELLS FARGO BANK, N.A.
as the Agent


Dated as of September 13, 2011






 






--------------------------------------------------------------------------------



Table of Contents

Page
1.DEFINITIONS AND CONSTRUCTION.    2
1.1.Definitions    2
1.2.Accounting Terms    2
1.3.Code    2
1.4.Construction    2
1.5.Schedules and Exhibits    3
2.LOANS AND TERMS OF PAYMENT.    3
2.1.Term Loan    3
2.2.[Reserved]    3
2.3.[Reserved]    3
2.4.Payments; Prepayments.    3
2.5.[Reserved]    5
2.6.Interest Rates, Default Rate, Payments and Calculations    5
2.7.Crediting Payments    5
2.8.[Reserved]    6
2.9.Statements of Obligations    6
2.10.Fees    6
2.11.[Reserved]    6
2.12.[Reserved]    6
2.13.Capital Requirements    6
2.14.Joint and Several Liability of Borrowers.    7
3.CONDITIONS; TERM OF AGREEMENT.    9
3.1.Conditions Precedent to the Initial Extension of Credit    9
3.2.[Reserved]    9
3.3.Maturity    9
3.4.Effect of Maturity    9
3.5.[Reserved]    10
4.REPRESENTATIONS AND WARRANTIES.    10
4.1.Due Organization and Qualification    10
4.2.Due Authorization; No Conflict.    10
4.3.Governmental Consents    10
4.4.Binding Obligations; Perfected Liens    10
4.5.Title to Assets; No Encumbrances    11
4.6.Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.    11
4.7.Litigation    11
4.8.Compliance with Laws    11
4.9.Historical Financial Statements; No Material Adverse Change    11
4.10.Fraudulent Transfer.    12
4.11.Employee Benefits    12
4.12.Environmental Condition    12
4.13.Intellectual Property    12

i

--------------------------------------------------------------------------------



Table of Contents

Page
4.14.Leases    12
4.15.Reserved    12
4.16.Complete Disclosure    12
4.17.Reserved    13
4.18.Patriot Act    13
4.19.Reserved    13
4.20.Payment of Taxes    13
4.21.Margin Stock    13
4.22.Governmental Regulation    13
4.23.OFAC    13
4.24.Reserved    14
4.25.Reserved    14
4.26.Senior Indebtedness    14
5.AFFIRMATIVE COVENANTS.    14
5.1.Financial Statements, Reports, Certificates    14
5.2.[Reserved]    14
5.3.Existence    14
5.4.Maintenance of Properties    14
5.5.Taxes    14
5.6.Insurance    14
5.7.Inspection    15
5.8.Compliance with Laws    15
5.9.Environmental    15
5.10.Disclosure Updates    16
5.11.Formation of Subsidiaries    16
5.12.Further Assurances    16
6.NEGATIVE COVENANTS.    17
6.1.Reserved    17
6.2.Liens    17
6.3.Restrictions on Fundamental Changes.    17
6.4.Disposal of Assets    17
6.5.Change Name    17
6.6.Reserved    17
6.7.Reserved    17
6.8.Change of Control    17
6.9.Reserved    17
6.10.Accounting Methods    17
6.11.Reserved    17
6.12.Reserved    17
6.13.Use of Proceeds    18
7.FINANCIAL COVENANTS.    18
8.EVENTS OF DEFAULT.    18

ii

--------------------------------------------------------------------------------



Table of Contents

Page
9.RIGHTS AND REMEDIES.    20
9.1.Rights and Remedies    20
9.2.Remedies Cumulative    20
10.WAIVERS; INDEMNIFICATION.    20
10.1.Demand; Protest; etc    20
10.2.The Lender Group’s Liability for Collateral    21
10.3.Indemnification    21
11.NOTICES.    21
12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.    22
13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    23
13.1.Assignments and Participations.    23
13.2.Successors    26
14.AMENDMENTS; WAIVERS.    27
14.1.Amendments and Waivers    27
14.2.Replacement of Certain Lenders.    28
14.3.No Waivers; Cumulative Remedies    28
15.AGENT; THE LENDER GROUP.    28
15.1.Appointment and Authorization of Agent    29
15.2.Delegation of Duties    29
15.3.Liability of Agent    29
15.4.Reliance by Agent    30
15.5.Notice of Default or Event of Default    30
15.6.Credit Decision    30
15.7.Costs and Expenses; Indemnification    31
15.8.Agent in Individual Capacity    31
15.9.Successor Agent    32
15.10.Lender in Individual Capacity    32
15.11.Collateral Matters.    32
15.12.Restrictions on Actions by Lenders; Sharing of Payments.    33
15.13.Agency for Perfection    34
15.14.Payments by Agent to the Lenders    34
15.15.Concerning the Collateral and Related Loan Documents    34
15.16.[Reserved]    34
15.17.Several Obligations; No Liability    34
16.WITHHOLDING TAXES.    35
17.GENERAL PROVISIONS.    37
17.1.Effectiveness    37
17.2.Section Headings    37
17.3.Interpretation    37
17.4.Severability of Provisions    37

iii

--------------------------------------------------------------------------------



Table of Contents

Page
17.5.Reserved    37
17.6.Debtor-Creditor Relationship    37
17.7.Counterparts; Electronic Execution    38
17.8.Revival and Reinstatement of Obligations    38
17.9.Confidentiality    38
17.10.Lender Group Expenses    39
17.11.Survival    39
17.12.Patriot Act    39
17.13.Integration    40
17.14.Dixie as Agent for Borrowers    40
17.15.No Novation; Existing Swap Agreement    40









iv

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES


Exhibit A-1    Form of Assignment and Acceptance
Exhibit C-1    Form of Compliance Certificate
Schedule A-1    Agent’s Account
Schedule C-1    Commitments
Schedule E-1    Historical EBITDA
Schedule P-2    Permitted Liens
Schedule R-1    Real Property Collateral
Schedule 1.1    Definitions
Schedule 3.1    Conditions Precedent
Schedule 4.6(a)    States of Organization
Schedule 4.6(b)    Chief Executive Offices
Schedule 4.6(c)    Organizational Identification Numbers
Schedule 4.6(d)    Commercial Tort Claims
Schedule 4.8    Compliance with Laws
Schedule 4.11    ERISA
Schedule 4.12    Environmental Matters
Schedule 4.13    Intellectual Property
Schedule 5.1    Financial Statements, Reports, Certificates



--------------------------------------------------------------------------------








CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
September 13, 2011, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender”, as that term is
hereinafter further defined), WELLS FARGO BANK, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), THE DIXIE GROUP,
INC., a Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama
limited liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a
California corporation (“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited
liability company (“Masland”; together with Dixie, Candlewick and Fabrica, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).
W I T N E S S E T H:


WHEREAS, Wells Fargo made a $7,500,000 term loan (the “Chroma Loan”) to Chroma
Systems Partners, a California general partnership (“Chroma”), as evidenced by
the certain Real Estate Term Note dated March 10, 2003 executed by Chroma and
payable to the order of Wells Fargo (the “Chroma Note”); and
WHEREAS, in connection with the Chroma Loan, Chroma and Bank entered into that
certain Interest Rate Swap Agreement dated as of March 25, 2003 (as amended and
extended from time to time, the “Existing Swap Agreement”); and
WHEREAS, as security for its obligations with respect to the Chroma Loan and the
Existing Swap Agreement, Chroma granted Wells Fargo a first priority Lien on the
Susan Street Real Property (as amended and extended from time to time, the
“Chroma Deed of Trust”); and
WHEREAS, in connection with the merger of Chroma into Fabrica, Chroma, Dixie,
Fabrica and Wells Fargo entered into that certain Assumption Agreement dated as
of September 25, 2005, pursuant to which, among other things, (a) Dixie assumed
all of Chroma’s obligations under the Chroma Note and the Existing Swap
Agreement, and (b) Fabrica, as the owner of the Susan Street Real Property
(through the merger of Chroma into Fabrica), assumed all of Chroma’s obligations
under the Chroma Deed of Trust; and
WHEREAS, the Chroma Note, the Chroma Deed of Trust and all other agreements,
documents and instruments executed in connection therewith are hereafter
referred to as the “Existing Loan Documents”; and
WHEREAS, the parties hereto desire to refinance the Existing Loan Documents on
the terms set forth herein, in order to, among other things, (a) repay the
Chroma Loan, (b) evidence a term loan advance to be made to Borrowers on the
Closing Date in an amount equal to the Term Loan Amount minus the existing
balance on the Chroma Loan, and (c) reflect that each Borrower will be jointly
and severally liable for the entire Term Loan; and
WHEREAS, Borrowers, Agent and the Lenders intend that (a) the provisions of the
Existing Loan Documents be hereby refinanced and replaced by the provisions of
this Agreement and the other Loan Documents; and (b) by entering into and
performing their respective obligations hereunder, this transaction shall not
constitute a novation of the Chroma Loan or any of the Liens granted in
connection therewith; and

1

--------------------------------------------------------------------------------








NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein set forth and other good and valuable consideration, the
receipt and adequacy of all of the foregoing as legally sufficient consideration
being hereby acknowledged, Borrower, Agent and the Lenders do hereby agree that
the Existing Credit Agreement is amended and restated in its entirety, and
agree, as follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1.    Definitions
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.
1.2.    Accounting Terms
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if Administrative Borrower
notifies Agent that Borrowers request an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Administrative Borrower that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such Accounting Change or in the application thereof,
then Agent and Administrative Borrower agree that they will negotiate in good
faith amendments to the provisions of this Agreement that are directly affected
by such Accounting Change with the intent of having the respective positions of
the Lenders and Borrowers after such Accounting Change conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon and agreed to by the Required
Lenders, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrower” or “Borrowers” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Dixie and its Subsidiaries on
a consolidated basis, unless the context clearly requires otherwise.
1.3.    Code
Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.
1.4.    Construction
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references

2

--------------------------------------------------------------------------------








herein are to this Agreement unless otherwise specified. Any reference in this
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in full in cash or immediately available funds (or, in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any Lender Group Expenses that have accrued irrespective of
whether demand has been made therefor and the payment of any termination amount
then applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid. Any reference herein to
any Person shall be construed to include such Person’s successors and assigns.
Any requirement of a writing contained herein or in any other Loan Document
shall be satisfied by the transmission of a Record.
1.5.    Schedules and Exhibits
All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
2.LOANS AND TERMS OF PAYMENT.
2.1.    Term Loan
Subject to the terms and conditions of this Agreement, on the Closing Date each
Lender agrees (severally, not jointly or jointly and severally) to make term
loans (collectively, the “Term Loan”) to Borrowers in an amount equal to such
Lender’s Pro Rata Share of the Term Loan Amount. The principal of the Term Loan
shall be due and payable in equal monthly installments of $61,458.33, commencing
on October 1, 2011 and continuing on the first day of each calendar month
thereafter, with a final installment of all outstanding unpaid principal and all
accrued and unpaid interest on the Term Loan due and payable on the earlier of
the Maturity Date and the date of the acceleration of the Term Loan in
accordance with the terms hereof. Any principal amount of the Term Loan that is
repaid or prepaid may not be reborrowed. All principal of, interest on, and
other amounts payable in respect of the Term Loan shall constitute Obligations.
2.2.    [Reserved]
2.3.    [Reserved]
2.4.    Payments; Prepayments.

3

--------------------------------------------------------------------------------








(a)Payments by Borrowers.
(i)Except as otherwise expressly provided herein, all payments by any Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (Georgia time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(Georgia time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.
(b)Apportionment and Application.
(i)So long as no Application Event has occurred and is continuing, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrowers shall be remitted to Agent and all
(subject to Section 2.4(d)) such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing, in accordance with instructions from Administrative
Borrower.
(ii)At any time that an Application Event has occurred and is continuing, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)third, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,
(D)fourth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,
(E)fifth, ratably, to pay interest accrued in respect of the Term Loan until
paid in full,
(F)sixth, ratably, to pay the principal of the Term Loan until paid in full,
(G)seventh, ratably, to the Bank Product Providers based upon amounts then
certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations,
(H)eighth, to pay any other Obligations, and
(I)ninth, to Borrowers or such other Person entitled thereto under applicable
law.
(iii)Agent promptly shall distribute to each Lender, pursuant to the applicable

4

--------------------------------------------------------------------------------








wire instructions received from each Lender in writing, such funds as it may be
entitled to receive.
(iv)For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(v)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, then the terms and provisions of this Section 2.4
shall control and govern.
(c)[Reserved]
(d)Prepayments
Borrowers may, upon at least 5 Business Days prior written notice to Agent,
prepay the principal of the Term Loan, in whole or in part. Each prepayment made
pursuant to this Section 2.4(d) shall be accompanied by the payment of accrued
interest to the date of such payment on the amount prepaid. Each such prepayment
shall be applied against the remaining installments of principal due on the Term
Loan in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).
2.5.    [Reserved]
2.6.    Interest Rates, Default Rate, Payments and Calculations
(a)Interest Rates
Except as provided in Section 2.6(c), the Term Loan shall bear interest on the
Daily Balance thereof at the LIBOR Rate plus the Applicable Margin.
(b)[Reserved]
(c)Default Rate
Upon the occurrence and during the continuation of an Event of Default and at
the election of the Required Lenders, the Term Loan and all other Obligations
shall bear interest on the Daily Balance thereof at a per annum rate equal to 2
percentage points above the per annum rate otherwise applicable thereunder.
(d)Payment
All interest shall be due and payable, in arrears, on the first day of each
month at any time that Obligations are outstanding. All costs and expenses
payable hereunder or under any of the other Loan Documents, and all Lender Group
Expenses, shall be due and payable within 5 Business Days after Agent’s request
to Administrative Borrower for the payment thereof.

5

--------------------------------------------------------------------------------








(e)Computation
All interest and fees chargeable under the Loan Documents shall be computed on
the basis of a 365 day year, in each case, for the actual number of days elapsed
in the period during which the interest or fees accrue..
(f)Intent to Limit Charges to Maximum Lawful Rate
In no event shall the interest rate or rates payable under this Agreement, plus
any other amounts paid in connection herewith, exceed the highest rate
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. Each Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrowers
are and shall be liable only for the payment of such maximum amount as is
allowed by law, and payment received from Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.
2.7.    Crediting Payments
The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
2:00 p.m. (Georgia time). If any payment item is received into Agent’s Account
on a non-Business Day or after 2:00 p.m. (Georgia time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.
2.8.    [Reserved]
2.9.    Statements of Obligations
Agent shall render monthly statements regarding the Term Loan to Borrowers,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 45 days after receipt thereof by Borrowers, Borrowers shall deliver to
Agent written objection thereto describing the error or errors contained in any
such statements.
2.10.    Fees
Borrowers shall pay to Agent,
(a)for the account of Agent, on the Closing Date, a closing fee in an amount
equal to

6

--------------------------------------------------------------------------------








1.0% of the Term Loan Amount.
(b)the actual charges paid or incurred by Agent if it elects to employ the
services of one or more third Persons to appraise the Susan Street Real
Property; provided, however, that so long as no Event of Default shall have
occurred and be continuing, Borrowers shall not be obligated to reimburse Agent
for more than 1 appraisal of the Susan Street Real Property during the term of
this Agreement.
2.11.    [Reserved]
2.12.    [Reserved]
2.13.    Capital Requirements
(a)If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Pro Rata Share
in the Term Loan to a level below that which such Lender or such holding company
could have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
pursuant to this Section for any reductions in return incurred more than 180
days prior to the date that such Lender notifies Administrative Borrower of such
law, rule, regulation or guideline giving rise to such reductions and of such
Lender’s intention to claim compensation therefor; provided further that if such
claim arises by reason of the adoption of or change in any law, rule, regulation
or guideline that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
(b)If any Lender requests amounts under Section 2.13(a) (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.13(a), and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of

7

--------------------------------------------------------------------------------








its lending offices or assign its rights to another of its offices or branches
so as to eliminate Borrowers’ obligation to pay any future amounts to such
Affected Lender pursuant to Section 2.13(a), then Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 2.13(a)) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.13(a), may
seek a substitute Lender reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender (a “Replacement Lender”), and if such
Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.
2.14.    Joint and Several Liability of Borrowers.
(a)Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the Term Loan to be provided by the
Lender Group under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.
(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.14), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.
(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
(d)The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.
(e)Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
the making of the Term Loan, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting

8

--------------------------------------------------------------------------------








the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this Section
2.14, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.14 shall not be discharged except by performance and then only to
the extent of such performance. The Obligations of each Borrower under this
Section 2.14 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
(f)Each Borrower represents and warrants to Agent and Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers’ financial condition and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.
(g)The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.
(h)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
(i)Each Borrower hereby agrees that after the occurrence and during the
continuance of any Event of Default described in Section 8.4 or 8.5, or any
other Event of Default and the election by Agent or the Required Lenders to
exercise any rights or remedies under Section 9.1, such Borrower will not

9

--------------------------------------------------------------------------------








demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).
(j)Each Borrower hereby acknowledges and agrees that each of the provisions
contained in Section 6(e) through (i) of the Guaranty shall apply to such
Borrower as if such Borrower were the “Guarantor” thereunder and the guaranty
referred to therein instead referred to such Borrower’s acceptance of joint and
several liability for the Obligations pursuant to this Section 2.14, and all
such provisions are hereby incorporated into this Section 2.14 by reference.
(k)The foregoing notwithstanding, as security for the Obligations, Fabrica is
granting Agent a Mortgage on the Susan Street Real Property, and all obligations
of Fabrica, as the grantor under such Mortgage, other than for the payment of
money, are primary obligations of Fabrica. Similarly, any notices or other
obligations of Agent under the Mortgage are primary to Fabrica as grantor.
3.CONDITIONS; TERM OF AGREEMENT.
3.1.    Conditions Precedent to the Initial Extension of Credit
The obligation of each Lender to make the Term Loan on the Closing Date is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
3.2.    [Reserved]
3.3.    Maturity
This Agreement shall continue in full force and effect for a term ending on
September [13], 2016 (the “Maturity Date”).
3.4.    Effect of Maturity
On the Maturity Date, all of the Obligations immediately shall become due and
payable without notice or demand and Borrowers shall be required to repay all of
the Obligations in full. When all of the Obligations have been paid in full,
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, deeds of reconveyance, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
3.5.    [Reserved]
4.REPRESENTATIONS AND WARRANTIES.

10

--------------------------------------------------------------------------------

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement:
4.1.    Due Organization and Qualification
Each Borrower (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, and (ii) has all requisite power
and authority to enter into the Loan Documents to which it is a party and to
carry out the transactions contemplated thereby.
4.2.    Due Authorization; No Conflict.
(a)As to each Borrower, the execution, delivery, and performance by such
Borrower of the Loan Documents to which it is a party have been duly authorized
by all necessary action on the part of such Borrower.
(b)As to each Borrower, the execution, delivery, and performance by such
Borrower of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Borrower or its Subsidiaries, the Governing Documents of any
Borrower or its Subsidiaries, or any order, judgment, or decree of any court or
other Governmental Authority binding on any Borrower or its Subsidiaries, (ii) 
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Borrower, other than Liens allowed herein or
in the Revolver Loan Credit Agreement, or (iv) require any approval of any
Borrower’s interest holders which has not been received.
4.3.    Governmental Consents
The execution, delivery, and performance by each Borrower of the Loan Documents
to which such Borrower is a party and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Agent for filing or recordation, as of the Closing
Date.
4.4.    Binding Obligations; Perfected Liens
(a)Each Loan Document has been duly executed and delivered by each Borrower that
is a party thereto and is the legally valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
(b)The Mortgage for the Susan Street Real Property when duly recorded, will
create in favor of Agent a perfected, first priority security interest in the
Susan Street Real Property. Agent’s Liens, other than the lien of the Mortgage
for the Susan Street Real Property, are validly created, perfected (other

--------------------------------------------------------------------------------








than (i) in respect of motor vehicles that are subject to a certificate of title
and as to which Agent has not caused its Lien to be noted on the applicable
certificate of title and (ii) any personal property assets as to which
perfection is accomplished by control) and second priority Liens, subject only
to Liens which are expressly permitted by the terms of this Agreement and the
Revolver Loan Credit Agreement.
4.5.    Title to Assets; No Encumbrances
Each of the Borrowers and its Subsidiaries has (a) good, sufficient and legal
title to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), the Susan Street Real Property and all of their respective assets
pledged under the Revolver Loan Credit Agreement. All of such assets are free
and clear of Liens except those which are expressly permitted by the terms of
this Agreement and the Revolver Loan Credit Agreement.
4.6.    Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
(a)The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Borrower and each of its Subsidiaries is
set forth on Schedule 4.6(a).
(b)The chief executive office of each Borrower and each of its Subsidiaries is
located at the address indicated on Schedule 4.6(b).
(c)Each Borrower’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule
4.6(c).
(d)As of the Closing Date, no Borrower and no Subsidiary of a Borrower holds any
commercial tort claims that exceed $100,000 in amount, except as set forth on
Schedule 4.6(d).
4.7.    Litigation
Except as set forth in Dixie’s most recently delivered financial statements,
there are no actions, suits, or proceedings pending or, to the knowledge of
Borrowers, threatened in writing against a Borrower or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.
4.8.    Compliance with Laws
Except as set forth on Schedule 4.8, as of the Closing Date, no Borrower nor any
of its Subsidiaries (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
4.9.    Historical Financial Statements; No Material Adverse Change

12

--------------------------------------------------------------------------------








All historical financial statements relating to the Borrowers and their
Subsidiaries that have been delivered by any of the Borrowers to Agent were
prepared in accordance with GAAP at the time of the preparation thereof (except,
in the case of unaudited financial statements, for the lack of footnotes and
being subject to year-end audit adjustments) and present fairly in all material
respects the Borrowers’ and their Subsidiaries’ consolidated financial condition
as of the date thereof and results of operations for the period then ended. From
December 26, 2010 to the Closing Date, no event, circumstance, or change has
occurred that has or could reasonably be expected to result in a Material
Adverse Change with respect to the Borrowers and their Subsidiaries.
4.10.    Fraudulent Transfer.
(a)Each Borrower is Solvent.
(b)No transfer of property is being made by any Borrower and no obligation is
being incurred by any Borrower in connection with the transactions contemplated
by this Agreement or the other Loan Documents with the intent to hinder, delay,
or defraud either present or future creditors of such Borrower.
4.11.    Employee Benefits
Except as set forth on Schedule 4.11, no Borrower, none of their Subsidiaries,
nor any of their ERISA Affiliates maintains or contributes to any Benefit Plan.
4.12.    Environmental Condition
Except as set forth on Schedule 4.12, (a) to Borrowers’ knowledge, no Borrower’s
nor any of its Subsidiaries’ properties or assets has ever been used by a
Borrower, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to Borrowers’ knowledge, after due inquiry, no
Borrower’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) no Borrower nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a
Borrower or its Subsidiaries, and (d) no Borrower nor any of its Subsidiaries
nor any of their respective facilities or operations is subject to any
outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
4.13.    Intellectual Property
Each Borrower and its Subsidiaries own, or hold licenses in, all trademarks,
trade names, copyrights, patents, and licenses that are necessary to the conduct
of its business as currently conducted, and attached hereto as Schedule 4.13 is
a true, correct, and complete listing of all material trademarks, trade names,
copyrights, patents, and licenses as to which any Borrower or one of its
Subsidiaries is the owner or is an exclusive licensee.



13

--------------------------------------------------------------------------------








4.14.    Leases
Each Borrower and its Subsidiaries enjoy peaceful and undisturbed possession
under all leases material to their business and to which they are parties or
under which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Borrower or its Subsidiaries exists under any of them.
4.15.    Reserved
4.16.    Complete Disclosure
All factual information taken as a whole (other than forward-looking information
and projections and information of a general economic nature and general
information about Borrowers’ industry) furnished by or on behalf of a Borrower
or its Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
financial information (other than forward-looking information and projections
and information of a general economic nature and general information about
Borrowers’ industry) hereafter furnished by or on behalf of a Borrower or its
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided.
4.17.    Reserved
4.18.    Patriot Act
To the extent applicable, each Borrower is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the loans
made hereunder will be used by any Borrower or any of their Affiliates, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
4.19.    Reserved
4.20.    Payment of Taxes
Except as otherwise permitted under Section 5.5, all tax returns and reports of
each Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon a Borrower

14

--------------------------------------------------------------------------------








and its Subsidiaries and upon their respective assets, income, businesses and
franchises that are due and payable have been paid when due and payable. Except
as set forth on Schedule 4.20, each Borrower and each of its Subsidiaries have
made adequate provision in accordance with GAAP for all taxes not yet due and
payable. No Borrower knows of any proposed tax assessment against a Borrower or
any of its Subsidiaries that is not being actively contested by such Borrower or
such Subsidiary diligently, in good faith, and by appropriate proceedings;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
4.21.    Margin Stock
No Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.
4.22.    Governmental Regulation
No Borrower nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Borrower nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
4.23.    OFAC
No Borrower nor any of its Subsidiaries is in violation of any of the country or
list based economic and trade sanctions administered and enforced by OFAC. No
Borrower nor any of its Subsidiaries (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has its assets located in Sanctioned Entities, or (c) derives
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
4.24.    Reserved
4.25.    Reserved
4.26.    Senior Indebtedness
After giving effect to the making of the Term Loan, the Obligations do not
violate the terms of any of the Convertible Debentures Documents and the
Obligations constitute Senior Indebtedness (as such term is defined in the
Convertible Debentures Indenture and the other Convertible Debentures
Documents).

15

--------------------------------------------------------------------------------

5.AFFIRMATIVE COVENANTS.
Each Borrower covenants and agrees that, until payment in full of the
Obligations, the Borrowers shall and shall cause each of their Subsidiaries to
comply with each of the following:
5.1.    Financial Statements, Reports, Certificates
Deliver to Agent each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein.
5.2.    [Reserved]
5.3.    Existence
Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect its existence (including being in
good standing in its jurisdiction of organization) and all rights and
franchises, licenses and permits material to its business.
5.4.    Maintenance of Properties
Maintain and preserve all of its assets that are necessary in the proper conduct
of its business on the Susan Street Real Property in good working order and
condition, ordinary wear, tear, and insured casualty losses excepted.
5.5.    Taxes
Cause all assessments and taxes imposed, levied, or assessed against them or any
of their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or before the expiration of
any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest and so long as, in the case
of an assessment or tax that has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such assessment or tax. Each Borrower
will, upon request, furnish Agent with proof reasonably satisfactory to Agent
indicating that each Borrower has paid all such assessments and taxes.
5.6.    Insurance
At their expense, maintain insurance respecting the Susan Street Real Property
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as may be reasonably required by Agent, including flood insurance covering
any Real Property which has improvements used in the commercial operations of
any Borrower that are located in an area identified as having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968. All such policies of insurance shall be with
responsible and reputable insurance companies reasonably acceptable to Agent and
in such amounts as is carried generally in accordance with sound business
practice by companies in

--------------------------------------------------------------------------------








similar businesses similarly situated and located and in any event in amount,
adequacy and scope reasonably satisfactory to Agent. All property insurance
policies covering the Susan Street Real Property are to be made payable to Agent
for the benefit of Agent and the Lenders, as their interests may appear, in case
of loss, pursuant to a standard loss payable endorsement with a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Susan Street Real Property and to any payments to be made under
such policies. Borrowers also shall maintain (with respect to each of the
Borrowers and their Subsidiaries) such insurance may be required by the Revolver
Loan Credit Agreement. All property insurance policies required under the
Revolver Loan Credit Agreement covering the Collateral as to which Agent has a
second priority Lien are to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If any Borrower fails to maintain such insurance, Agent may
arrange for such insurance, but at such Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrowers shall give Agent prompt notice of any loss exceeding $1,000,000
covered by its casualty or business interruption insurance. Upon the occurrence
and during the continuance of an Event of Default, Agent shall have the sole
right to file claims under any property and general liability insurance policies
in respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
5.7.    Inspection
Permit Agent and each of its duly authorized representatives or agents to visit
the Susan Street Real Property and inspect any of the Collateral located there,
to conduct appraisals and valuations thereof, to examine and make copies of the
books and records of Dixie and Fabrica related thereto, and to discuss its
affairs, finances, and to be advised as to the same by, Dixie’s or Fabrica’s
officers and employees at such reasonable times and intervals as Agent may
designate.
5.8.    Compliance with Laws
Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws), the non-compliance with which, individually or in the
aggregate, could reasonably be expected to adversely affect the Agent’s Lien
upon the Susan Street Real Property or materially affect the Susan Street Real
Property.
5.9.    Environmental
(a)Keep the Susan Street Property free of any Environmental Liens or post bonds
or other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,
(b)Provide to Agent such documentation as Agent reasonably requests with respect
to compliance with Environmental Laws applicable to the Susan Street Real
Property,

17

--------------------------------------------------------------------------------








(c)Promptly notify Agent of any release of which any Borrower has knowledge of a
Hazardous Material in any material quantity from or onto the Susan Street Real
Property and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and
(d)Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against the Susan Street Real Property, (ii)
commencement of any Environmental Action or written notice that an Environmental
Action will be filed affecting the Susan Street Real Property, and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority involving the Susan Street Real Property.
5.10.    Disclosure Updates
Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report furnished
to Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
5.11.    Formation of Subsidiaries
At the time that any Borrower forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, such Borrower
shall (a) within 10 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) cause any such new Subsidiary to
provide to Agent a joinder to the Loan Documents, all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
second priority Lien (junior only to the Lien of the Revolver Loan Agent
therein, but subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary); provided that the Guaranty, the Security
Agreement, and such other security documents shall not be required to be
provided to Agent with respect to any Subsidiary of Borrowers that is a CFC if
providing such documents would result in adverse tax consequences or the costs
to the Borrowers of providing such Guaranty, executing any security documents or
perfecting the security interests created thereby are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
of Agent and the Lenders of the security or guarantee afforded thereby, (b)
within 10 days of such formation or acquisition (or such later date as permitted
by Agent in its sole discretion) provide to Agent a pledge agreement (or an
addendum to the Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary reasonably satisfactory to Agent; provided that
only 65% of the total outstanding voting Stock of any first tier Subsidiary of
any Borrower that is a CFC (and none of the Stock of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
adverse tax consequences or the costs to the Borrowers of providing such pledge
or perfecting the security interests created thereby are unreasonably excessive
(as determined by Agent in consultation with Borrowers) in relation to the
benefits of Agent and the Lenders of the security or guarantee afforded thereby
(which pledge, if reasonably requested by Agent, shall be governed by the laws
of the jurisdiction of such Subsidiary), and (c) within 10 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) provide to Agent all other documentation, including one or more
opinions of counsel reasonably satisfactory to Agent, which in its opinion is
appropriate

18

--------------------------------------------------------------------------------








with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all Real Property owned in fee and subject to a mortgage). Any
document, agreement, or instrument executed or issued pursuant to this Section
5.11 shall be a Loan Document.
5.12.    Further Assurances
At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, deeds of trust, opinions of counsel, and all other documents (the
“Additional Documents”) relating to the Susan Street Real Property or to its
second Liens in other Collateral that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in the Susan Street Real Property
and such other Collateral, and execute or deliver to Agent any and all financing
statements, endorsements upon certificates of title, fixture filings, security
agreements, pledges, assignments, deeds of trust, opinions of counsel, and all
other documents which are requested by Agent with respect to the Susan Street
Real Property or have been requested by and delivered to the Revolver Loan Agent
with respect to other Collateral.
6.NEGATIVE COVENANTS.
Each of Dixie and Fabrica covenants and agrees that, until payment in full of
the Obligations, the Borrowers will not and will not permit any of their
Subsidiaries to do any of the following:
6.1.    Reserved
6.2.    Liens
Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to the Susan Street Real Property, of any kind, except for
Permitted Liens.


6.3.    Restrictions on Fundamental Changes.
(a)Enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock, except for (i) any merger between them and other
Borrowers, (ii) any merger between them and a Subsidiary of either that is not a
Borrower so long as such Borrower is the surviving entity of any such merger,
and (iii) any merger of Fabrica in connection with a Permitted Acquisition,
(b)Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or
(c)Suspend or go out of a substantial portion of its business, taken as a whole,
except as permitted pursuant to clauses (a) or (b) above.
6.4.    Disposal of Assets

19

--------------------------------------------------------------------------------








Convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) the Susan Street Real Property.
6.5.    Change Name
Change its or any of its Subsidiaries’ name, organizational identification
number, state of organization or organizational identity; provided, however,
that any Borrower or any of its Subsidiaries may change its name upon at least
10 days prior written notice to Agent of such change.
6.6.    Reserved
6.7.    Reserved
6.8.    Change of Control
Cause, permit, or suffer, directly or indirectly, any Change of Control.
6.9.    Reserved
6.10.    Accounting Methods
Modify or change its fiscal year or its method of accounting (other than
pursuant to an Accounting Change the details of which are disclosed to Agent in
writing in the first set of financial statements delivered pursuant to Section
5.1 in which such change in method of accounting is effective).
6.11.    Reserved
6.12.    Reserved




6.13.    Use of Proceeds
Use, or allow any Borrower to use, the proceeds of the Term Loan for any purpose
other than (a) to repay, in full, the outstanding principal, accrued interest,
and accrued fees and expenses owing under or in connection with the Existing
Loan Documents, (b) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (c) thereafter, consistent with the terms
and conditions hereof, for their lawful and permitted purposes (including that
no part of the proceeds of the Term Loan will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the

20

--------------------------------------------------------------------------------








United States Federal Reserve).
7.FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until payment in full of the
Obligations, the Fixed Charge Coverage Ratio shall be at least 1.1 to 1.0,
measured as of the last day of each fiscal quarter for the four fiscal quarter
period then ending; provided, however, that such financial covenant shall only
apply if at any time Excess Availability falls below $10,000,000. Upon Excess
Availability falling below $10,000,000, Borrowers shall be required to (i)
establish that they are in compliance with this Section 7 as of the last day of
the fiscal month for which interim financial statements are then required to
have been delivered to Agent in accordance with Section 5.1, and (ii) maintain
compliance with this Section 7 as of each fiscal month end thereafter until
Excess Availability equals or exceeds $10,000,000 for at least 60 consecutive
days.
8.EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1    If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
8.2    If any Borrower or any of its Subsidiaries:
(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.3 (solely if Dixie or Fabrica is not in good standing in its
jurisdiction of organization), 5.6 or 5.7 (solely if Dixie or Fabrica refuses to
allow Agent or its representatives or agents to visit or inspect the Susan
Street Real Property, or inspect its books or records relating thereto or make
copies thereof, or discuss its affairs, finances, and accounts with officers and
employees of Dixie or Fabrica) of this Agreement, (ii) Section 6 of this
Agreement (or any sub-section thereof), (iii) Section 7 of this Agreement, (b)
the Mortgage upon the Susan Street Real Property, or (iv) Section 6 of the
Security Agreement;
(b)fails to perform or observe any covenant or other agreement contained in any
of Sections 5.1 or 5.12 of this Agreement and such failure continues for a
period of 10 days after the earlier of (i) the date on which such failure shall
first become known to any officer of any Borrower or (ii) the date on which
written notice thereof is given to Administrative Borrower by Agent; or
(c)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent;    
8.3    If one or more judgments, orders, or awards for the payment of money
involving an aggregate

21

--------------------------------------------------------------------------------








amount of (a) $1,000,000 or more is entered or filed with respect to the Susan
Street Real Property, or (b) $5,000,000 or more is entered or filed against
Dixie or Fabrica, except, in either such case, to the extent fully covered
(other than to the extent of customary deductibles) by insurance pursuant to
which the insurer has not denied coverage, and in either such case (i) there is
a period of 30 consecutive days at any time after the entry of any such
judgment, order, or award during which (A) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (B) a stay of enforcement
thereof is not in effect, or (ii) enforcement proceedings are commenced upon
such judgment, order, or award;
8.4    If an Insolvency Proceeding is commenced by a Borrower or any of its
Subsidiaries;
8.5    If an Insolvency Proceeding is commenced against a Borrower or any of its
Subsidiaries and any of the following events occur: (a) such Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Borrower or its Subsidiary, or (e) an order for
relief shall have been issued or entered therein;
8.6    If a Dixie or Fabrica is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of the business
affairs of Borrowers and their Subsidiaries, taken as a whole;
8.7    An event of default under the Revolver Loan Credit Agreement has been
declared and any of the obligations thereunder has been accelerated or Revolver
Loan Agent or any of the Revolver Loan Lenders has taken any action to commence
the enforcement of any remedies with respect thereto;
8.8    If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
8.9    If the Mortgage on the Susan Street Real Property shall, for any reason,
fail or cease to create a valid and perfected and, except to the extent of
Permitted Liens which are expressly permitted by the terms of this Agreement to
have priority over the Agent’s Liens, first priority Lien on the Susan Street
Real Property; or
8.10    The validity or enforceability of any Loan Document shall at any time
for any reason (other than solely as the result of an action or failure to act
on the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Borrower or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Borrower or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Borrower or its Subsidiaries
shall deny that such Borrower or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document.
8.11.    For any reason, (a) the commitments under the Revolver Loan Credit
Agreement shall terminate, expire or no longer be in full force and effect, or
(b) WFCF (or another Affiliate of Wells Fargo) shall cease to be the Revolver
Loan Agent and hold at least 30% of the commitments under the Revolver Loan
Credit Agreement; provided, clause (b) shall not apply if, at Borrowers’
election  (such election to be made within 5 Business Days after the date on
which an Event of Default would otherwise occur under clause (b)), Borrowers
agree to replace the language of Section 7 with the following: “Borrowers
covenant

22

--------------------------------------------------------------------------------








and agree that, until payment in full of the Obligations, the Fixed Charge
Coverage Ratio shall be at least 1.1 to 1.0, measured as of the last day of each
fiscal quarter for the four fiscal quarter period then ending”.
9.RIGHTS AND REMEDIES.
9.1.    Rights and Remedies
Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall (in each case under
clauses (a) or (b) by written notice to Administrative Borrower), in addition to
any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following:
(a)declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower; and
(b)exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Obligations (other than the Bank Product
Obligations), inclusive of all accrued and unpaid interest thereon and all fees
and all other amounts owing under this Agreement or under any of the other Loan
Documents, shall automatically and immediately become due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by each Borrower.
9.2.    Remedies Cumulative
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.
10.WAIVERS; INDEMNIFICATION.
10.1.    Demand; Protest; etc
Each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such
Borrower may in any way be liable.

23

--------------------------------------------------------------------------------








10.2.    The Lender Group’s Liability for Collateral
Each Borrower hereby agrees that: (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for: (i) the safekeeping of the Collateral, (ii)
any loss or damage thereto occurring or arising in any manner or fashion from
any cause, (iii) any diminution in the value thereof, or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers.
10.3.    Indemnification
Borrowers shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrowers shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than Wells Fargo) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrowers’ and their Subsidiaries’ compliance with the terms of
the Loan Documents (provided, however, that the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among the Lenders, (ii)
disputes solely between or among the Lenders and their respective Affiliates; it
being understood and agreed that the indemnification in this clause (a) shall
extend to Agent (but not the Lenders) relative to disputes between or among
Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
any Borrower or any of its Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of any Borrower or any of its Subsidiaries (each and all of
the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION

24

--------------------------------------------------------------------------------








OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
11.NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to Borrowers:
The Dixie Group, Inc.
2208 S. Hamilton Street
Dalton, Georgia 30721
Attn: Jon Faulkner, CFO
Fax No. (251) 706-6008
with copies to:
Miller & Martin PLLC
832 Georgia Avenue
Suite 1000
Chattanooga, Tennessee 37402
Attn: John F. Henry, Esq.
Fax No.: (423) 321-1509
If to Agent:
Wells Fargo Bank, N.A.
3100 West Avenue
Suite 530
Nashville, Tennessee 37203
Attn: Portfolio Manager – Dixie
Fax No.: (615) 279-4620
with copies to:
Greenberg Traurig, LLP
3290 Northside Parkway
Suite 400
Atlanta, Georgia 30327
Attn: Michael Leveille, Esq.
Fax No.: (404) 678-7315

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).



25

--------------------------------------------------------------------------------








12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
GEORGIA.
(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF FULTON, STATE OF GEORGIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF FULTON AND
THE STATE OF GEORGIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

26

--------------------------------------------------------------------------------








13.1.    Assignments and Participations.
(a)With the prior written consent of Administrative Borrower, which consent of
Administrative Borrower shall not be unreasonably withheld, delayed or
conditioned, and shall not be required (1) if an Event of Default has occurred
and is continuing, or (2) in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender; provided that
Administrative Borrower shall be deemed to have consented to a proposed
assignment unless it objects thereto by written notice to Agent within 5
Business Days after having received notice thereof, and with the prior written
consent of Agent, which consent of Agent shall not be unreasonably withheld,
delayed or conditioned, and shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees, so
long as such prospective assignee is an Eligible Transferee (each, an
“Assignee”; provided, however, that no Borrower or Affiliate of a Borrower shall
be permitted to become an Assignee), all or any portion of the Obligations, and
the other rights and obligations of such Lender hereunder and under the other
Loan Documents, in a minimum amount (unless waived by Agent) of $5,000,000
(except such minimum amount shall not apply to (x) an assignment or delegation
by any Lender to any other Lender or an Affiliate of any Lender or (y) a group
of new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided, however, that Borrowers and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Administrative
Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Administrative Borrower and Agent an Assignment and
Acceptance and Agent has notified the assigning Lender of its receipt thereof in
accordance with Section 13.1(b), and (iii) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent for Agent’s separate account a processing
fee in the amount of $3,500.
(b)From and after the date that Agent notifies the assigning Lender (with a copy
to Administrative Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).
(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility

27

--------------------------------------------------------------------------------








with respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under this Agreement or any
other Loan Document furnished pursuant hereto, (iii) such Assignee confirms that
it has received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d)Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the amount of the Term Loan held by each Lender arising therefrom.
The amount of the Term Loan allocated to each Assignee shall reduce the amount
of the Term Loan of the assigning Lender pro tanto.
(e)In the event of any assignment by Wells Fargo, at a time when no Event of
Default exists, of all of its interest in the Term Loan to a Person that is not
an Affiliate of Wells Fargo, all of the Collateral other than the Susan Street
Real Property and other Term Loan Priority Collateral (as defined in the
Intercreditor Agreement) shall be released from Agent’s Lien at the sole cost
and expense of Borrowers.
(f)Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents;
provided, however, that (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrowers, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has the right to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment to, or consent or waiver with respect to this Agreement or
of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default,

28

--------------------------------------------------------------------------------








each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of Borrowers or their Subsidiaries, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by the Lenders among
themselves.
(g)In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.
(h)Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(i)Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the loans hereunder (and
the principal amount thereof and stated interest thereon) held by such Lender
(each, a “Registered Loan”). Other than in connection with an assignment by a
Lender of all or any portion of its portion of its Pro Rata Share of the Term
Loan to an Affiliate of such Lender or a Related Fund of such Lender (i) a
Registered Loan (and the registered note, if any, evidencing the same) may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register (and each registered note shall expressly so provide) and
(ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrower shall treat
the Person in whose name such Registered Loan (and the registered note, if any,
evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
portion of its Pro Rata Share of the Term Loan to an Affiliate of such Lender or
a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrower, shall maintain a register
comparable to the Register.
(j)In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the

29

--------------------------------------------------------------------------------








Participant Register.
(k)Agent shall make a copy of the Register (and each Lender shall make a copy of
its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.
13.2.    Successors
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Borrower may
assign this Agreement or any rights or duties hereunder without the Lenders’
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall release any Borrower from
its Obligations. A Lender may assign this Agreement and the other Loan Documents
and its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
any Borrower is required in connection with any such assignment.
14.AMENDMENTS; WAIVERS.
14.1.    Amendments and Waivers
(a)No amendment, waiver or other modification of any provision of this Agreement
or any other Loan Document (other than Bank Product Agreements), and no consent
with respect to any departure by any Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Borrowers that are
party thereto and then any such waiver or consent shall be effective, but only
in the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and all of the Borrowers
that are party thereto, do any of the following:
(i)postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document,
(ii)reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders),
(iii)amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
(iv)amend, modify, or eliminate Section 15.11,
(v)other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,
(vi)amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

30

--------------------------------------------------------------------------------








(vii)contractually subordinate any of Agent’s Liens (other than pursuant to the
Intercreditor Agreement),
(viii)other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,
(ix)amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii), or
(x)amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Borrower or an Affiliate of a Borrower to be permitted to become an
Assignee.
(b)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrowers, and the Required Lenders,
(c)Anything in this Section 14.1 to the contrary notwithstanding, any amendment,
modification, elimination, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of any Borrower, shall not require
consent by or the agreement of any Borrower.
14.2.    Replacement of Certain Lenders.
(a)If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16, then
Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Holdout Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.
(b)Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including all
interest, fees and other amounts that may be due in payable in respect thereof).
If the Holdout Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Holdout Lender or Tax Lender, as applicable, and irrespective of whether Agent
executes and delivers such Assignment and Acceptance, the Holdout Lender or Tax
Lender, as applicable, shall be deemed to have executed and delivered such
Assignment and

31

--------------------------------------------------------------------------------








Acceptance. The replacement of any Holdout Lender or Tax Lender, as applicable,
shall be made in accordance with the terms of Section 13.1.
14.3.    No Waivers; Cumulative Remedies
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by each Borrower of any provision of this Agreement. Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
15.AGENT; THE LENDER GROUP.
15.1.    Appointment and Authorization of Agent
Each Lender hereby designates and appoints Wells Fargo as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrowers and their Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
exclusively receive, apply, and distribute the Collections of Borrowers and
their Subsidiaries as provided in the Loan Documents, (d) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the

32

--------------------------------------------------------------------------------








foregoing purposes with respect to the Collateral, (e) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers or their Subsidiaries, the Obligations, the Collateral, or
otherwise related to any of same as provided in the Loan Documents, and (f)
incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.
15.2.    Delegation of Duties
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
15.3.    Liability of Agent
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders for any recital, statement, representation or warranty
made by any Borrower or any of its Subsidiaries or Affiliates, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Borrower or its Subsidiaries.
15.4.    Reliance by Agent
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

33

--------------------------------------------------------------------------------








15.5.    Notice of Default or Event of Default
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
15.6.    Credit Decision
Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of any Borrower and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such due diligence, documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of any Borrower or
any other Person party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender with
any credit or other information with respect to any Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.
15.7.    Costs and Expenses; Indemnification
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the

34

--------------------------------------------------------------------------------








Loan Documents, including court costs, attorneys fees and expenses, fees and
expenses of financial accountants, advisors, consultants, and appraisers, costs
of collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrowers are obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from the Collections of
Borrowers and their Subsidiaries received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses by
Borrowers or their Subsidiaries, each Lender hereby agrees that it is and shall
be obligated to pay to Agent such Lender’s ratable thereof. Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
15.8.    Agent in Individual Capacity
Wells Fargo and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrowers and their Subsidiaries and Affiliates and any other
Person party to any Loan Document as though Wells Fargo were not Agent
hereunder, and, in each case, without notice to or consent of the other members
of the Lender Group. The other members of the Lender Group acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Borrowers or their Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders. and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.
15.9.    Successor Agent
Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Administrative
Borrower (unless such notice is waived by Borrowers). If Agent resigns under
this Agreement, the Required Lenders shall be entitled, with (so long as no
Event of Default has occurred and is continuing) the consent of Administrative
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders. If no successor Agent
is appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Administrative Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no

35

--------------------------------------------------------------------------------








Event of Default has occurred and is continuing) the consent of Borrowers (such
consent not to be unreasonably withheld, delayed, or conditioned). In any such
event, upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.
15.10.    Lender in Individual Capacity
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group. The other members of the Lender Group acknowledge
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrowers or their Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
15.11.    Collateral Matters.
(a)The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the payment and satisfaction in full by Borrowers of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrowers
certify to Agent that the sale or disposition is permitted under Section 6.4 or
that the Partial Release Conditions have been satisfied (and Agent may rely
conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower and no Subsidiary of Borrowers owned
any interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased to any Borrower or its Subsidiaries under a
lease that has expired or is terminated in a transaction permitted under this
Agreement, or (v) in accordance with Section 13.1(e). The Borrowers and the
Lenders hereby irrevocably authorize Agent, based upon the instruction of the
Required Lenders, to (a) consent to, credit bid or purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Section 363 of the Bankruptcy Code, (b) credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, the Obligations owed to the Lenders shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not unduly
delay the ability of Agent to credit bid or purchase at such

36

--------------------------------------------------------------------------------








sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Lenders shall
be entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or any Borrower at
any time, the Lenders will confirm in writing Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 15.11; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Borrower in respect of)
all interests retained by any Borrower, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Each Lender
authorizes and directs Agent to enter into the Intercreditor Agreement for the
benefit of Lenders and agrees that it will be bound by the agreements of Agent
pursuant to the Intercreditor Agreement.
(b)Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by a Borrower or its Subsidiaries or is
cared for, protected, or insured or has been encumbered, or that Agent’s Liens
have been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or that any particular
items of Collateral meet the eligibility criteria applicable in respect thereof
or whether to impose, maintain, reduce, or eliminate any particular reserve
hereunder or whether the amount of any such reserve is appropriate or not, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Borrower or its Subsidiaries or any deposit
accounts of any Borrower or its Subsidiaries now or hereafter maintained with
such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
(b)If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or

37

--------------------------------------------------------------------------------








(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13.    Agency for Perfection
Agent hereby appoints each other Lender as its agent (and each Lender hereby
accepts for the purpose of perfecting Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.
15.14.    Payments by Agent to the Lenders
All payments to be made by Agent to the Lenders shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.
15.15.    Concerning the Collateral and Related Loan Documents
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.
15.16.    [Reserved]
15.17.    Several Obligations; No Liability
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to fund its Pro

38

--------------------------------------------------------------------------------








Rata Share of the Term Loan on the Closing Date, nor to take any other action on
behalf of such Lender hereunder or in connection with the financing contemplated
herein.
16.WITHHOLDING TAXES.
(a)All payments made by any Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrowers shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrowers agree to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers.
(b)Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
(c)If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i)if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W‑8BEN or Form W-8IMY (with proper attachments);
(ii)if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(iii)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or
(v)a properly completed and executed copy of any other form or forms,

39

--------------------------------------------------------------------------------








including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
(d)If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(e)If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Each Borrower agrees that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Obligations so long as such Participant complies with the
obligations set forth in this Section 16 with respect thereto.
(f)If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(g)If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold

40

--------------------------------------------------------------------------------








Agent harmless (or, in the case of a Participant, such Participant shall
indemnify and hold the Lender granting the participation harmless) for all
amounts paid, directly or indirectly, by Agent (or, in the case of a
Participant, to the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent (or, in the case of a Participant,
to the Lender granting the participation only) under this Section 16, together
with all costs and expenses (including attorneys fees and expenses). The
obligation of the Lenders and the Participants under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.
(h)If Agent or a Lender determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this Section
16, so long as no Default or Event of Default has occurred and is continuing, it
shall pay over such refund to Borrowers (but only to the extent of payments
made, or additional amounts paid, by Borrowers under this Section 16 with
respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent or such Lender, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.
17.GENERAL PROVISIONS.
17.1.    Effectiveness
This Agreement shall be binding and deemed effective when executed by each
Borrower, Agent, and each Lender whose signature is provided for on the
signature pages hereof.
17.2.    Section Headings
Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
17.3.    Interpretation
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or any Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
17.4.    Severability of Provisions
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

41

--------------------------------------------------------------------------------








17.5.    Reserved
17.6.    Debtor-Creditor Relationship
The relationship between the Lenders and Agent, on the one hand, and the
Borrowers, on the other hand, is solely that of creditor and debtor. No member
of the Lender Group has (or shall be deemed to have) any fiduciary relationship
or duty to any Borrower arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Borrowers, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
17.7.    Counterparts; Electronic Execution
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
17.8.    Revival and Reinstatement of Obligations
If the incurrence or payment of the Obligations by any Borrower or Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
“Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
advice of counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys fees of the Lender Group related
thereto, the liability of Borrowers or Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.
17.9.    Confidentiality
(a)Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrowers and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii)

42

--------------------------------------------------------------------------------








to Subsidiaries and Affiliates of any member of the Lender Group, provided that
any such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Administrative Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Borrower, Agent, any Lender, any
of their respective Affiliates, or their respective counsel) under this clause
(ix) with respect to litigation involving any Person (other than any Borrower,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrowers with prior written
notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
(b)Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services,
and (ii) use the name, logos, and other insignia of Borrowers and Borrowers in
any “tombstone” or comparable advertising, on its website or in other marketing
materials of the Agent.
17.10.    Lender Group Expenses
Borrowers agree to pay the Lender Group Expenses on the earlier of (a) the first
day of the month following the date on which such Lender Group Expenses were
first incurred or (b) the date on which demand therefor is made by Agent.
Borrowers agree that their respective obligations contained in this Section
17.10 shall survive payment or satisfaction in full of all other Obligations.
17.11.    Survival
All representations and warranties made by the Borrowers in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other

43

--------------------------------------------------------------------------------








Loan Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid.
17.12.    Patriot Act
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrowers that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act. addition, if Agent is required by law or regulation or internal
policies to do so, it shall have the right to periodically conduct (a) Patriot
Act searches, OFAC/PEP searches, and customary individual background checks for
the Borrowers and (b) OFAC/PEP searches and customary individual background
checks for the Borrowers’ senior management and key principals, and each
Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Expenses hereunder and be for the account of Borrowers.
17.13.    Integration
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.
17.14.    Dixie as Agent for Borrowers
Each Borrower hereby irrevocably appoints Dixie as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower to take such action as the Administrative Borrower deems
appropriate on its behalf to carry out the purposes of this Agreement. It is
understood that the handling of the Term Loan and Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof. Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Term Loan and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group. To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Term
Loan and Collateral of Borrowers as herein provided, or (b) the Lender Group’s
relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related

44

--------------------------------------------------------------------------------








Person or Lender-Related Person under this Section 17.14 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
17.15.    No Novation; Existing Swap Agreement
(a)Neither this Agreement nor any other Loan Document shall extinguish the
obligations for the payment of money outstanding under the Existing Loan
Documents or the Lien or priority of any mortgage, pledge, security agreement or
any other security therefor, it being the parties express intent that this
Agreement and the other Loan Documents constitute a refinancing and extension of
the outstanding obligations under the Existing Loan Documents. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Loan Documents or instruments securing the same,
which shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of any obligor
under the Existing Loan Documents from any of its obligations and liabilities
thereunder.
(b)Nothing herein contained shall be construed as a substitution or novation of
the Existing Swap, which shall remain in full force and effect.
[Signature pages to follow.]

45

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
THE DIXIE GROUP, INC.,
a Tennessee corporation
By:    /s/ Jon A. Faulkner              
    Name: Jon A. Faulkner 
    Title: VP / CFO
 
CANDLEWICK YARNS, LLC.
an Alabama limited liability company
By:    /s/ Jon A. Faulkner              
    Name: Jon A. Faulkner 
    Title: President
 
FABRICA INTERNATIONAL, INC.,
a California corporation
By:    /s/ Jon A. Faulkner              
    Name: Jon A. Faulkner 
    Title: President
 
MASLAND CARPETS, LLC,
a Georgia limited liability company
By:    /s/ Jon A. Faulkner              
    Name: Jon A. Faulkner 
    Title: President




46

--------------------------------------------------------------------------------










 
WELLS FARGO BANK, N.A.,
as Agent and a Lender
By:    /s/ Bryan Hulker               
    Name: Bryan Hulker 
    Title: SVP




--------------------------------------------------------------------------------








Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles (a) required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) or (b)
permitted by GAAP and concurred in by Borrowers’ auditors.
“Acquisition” means (a) the purchase or other acquisition by a Borrower of all
or substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Borrower of all or substantially all
of the Stock of any other Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.
“Agent’s Liens” means the Liens granted by any Borrower or its Subsidiaries to
Agent under the Loan Documents.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
“Applicable Margin” means 3.00%.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

Schedule 1.1 - 1

--------------------------------------------------------------------------------








“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Borrower or its Subsidiaries to any
Bank Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to a Borrower or its
Subsidiaries.
“Bank Product Provider” means Wells Fargo or any of its Affiliates, other than
WFCF or any other Revolver Loan Lender.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Board of Directors” means the board of directors (or comparable managers) of
Administrative Borrower or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers).
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Georgia.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of

Schedule 1.1 - 2

--------------------------------------------------------------------------------








all expenditures by such Person and its Subsidiaries during such period that are
capital expenditures as determined in accordance with GAAP, whether such
expenditures are paid in cash or financed, but in any event excluding capital
expenditures incurred for the replacement of assets that were the subject of a
casualty loss to the extent of the cash insurance proceeds received by Borrowers
as a result of the loss. of such assets.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, Stock of Administrative Borrower representing the right
to vote 20% of the total voting rights for the election of members of the Board
of Directors, (b) any “person” or “group” (within the meaning of Sections 13(d)
and 14(d) of the Exchange Act), other than Permitted Holders, becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of Stock of Administrative Borrower representing the right to vote
35% of the total voting rights for the election of members of the Board of
Directors, (c) a majority of the members of the Board of Directors do not
constitute Continuing Directors, or (d) Administrative Borrower fails to own and
control, directly or indirectly, 100% of the Stock of each other Borrower (other
than as a result of a transaction permitted under Section 6.3 or 6.4).
“Closing Date” means the date of the making of the Term Loan under the
Agreement.
“Code” means the Georgia Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by a Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
“Commitment” means, with respect to each Lender, its Commitment to make its Pro
Rata Share of the Term Loan on the Closing Date and, with respect to all
Lenders, their Commitments, in each case as such Dollar amounts are set forth
beside such Lender’s name under the applicable heading on Schedule C-1.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Administrative Borrower on the Closing Date,
and (b) any individual who

Schedule 1.1 - 3

--------------------------------------------------------------------------------








becomes a member of the Board of Directors after the Closing Date if such
individual was approved, appointed or nominated for election to the Board of
Directors by either the Permitted Holders or a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Board of Directors in office at the Closing Date in an actual
or threatened election contest relating to the election of the directors (or
comparable managers) of Administrative Borrower and whose initial assumption of
office resulted from such contest or the settlement thereof.
“Convertible Debentures” means the unsecured 7% Convertible Subordinated
Debentures due 2012 issued pursuant to the Convertible Debenture Indenture.
“Convertible Debentures Documents” means, collectively, the Convertible
Debentures, the Convertible Debentures Indenture, and each other material
document executed or delivered by a Borrower in connection therewith
“Convertible Debentures Indenture” means that certain Indenture dated as of May
15, 1987, between Dixie Yarns, Inc. (as predecessor to Administrative Borrower)
and Morgan Guaranty Trust Company of New York, as trustee.
“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the LIBOR Rate, and (b) thereafter, the LIBOR Rate
plus the Applicable Margin.
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Dollars” or “$” means United States dollars.
“EBITDA” means, with respect to any fiscal period, the Net Income of Borrowers
and their Subsidiaries plus Interest Expense, income taxes, and depreciation and
amortization for such period, in each case as Net Income and such other items
are determined on a consolidated basis in accordance with GAAP; provided, that,
(a) in the case of the calculation of EBITDA for any fiscal period that includes
one or more fiscal months ended prior to the date of the Agreement, EBITDA for
such fiscal month(s) ended prior to the date of the Agreement shall be as listed
on Schedule E-1, and (b) for the purposes of calculating EBITDA for any period
of 4 consecutive fiscal quarters (each, a “Reference Period”), if at any time
during such Reference Period (and after the Closing Date), Borrowers shall have
made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$1,000,000,000, (b) a commercial bank

Schedule 1.1 - 4

--------------------------------------------------------------------------------








organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets in excess of $1,000,000,000,
provided that such bank is acting through a branch or agency located in the
United States, (c) a finance company, insurance company, or other financial
institution or fund that is engaged in making, purchasing, or otherwise
investing in commercial loans in the ordinary course of its business and having
(together with its Affiliates) total assets in excess of $1,000,000,000, (d) any
Affiliate (other than individuals) of a pre-existing Lender, (e) so long as no
Event of Default has occurred and is continuing, any other Person approved by
Agent and Borrowers (such approval by Borrowers not to be unreasonably withheld,
conditioned or delayed), and (f) during the continuation of an Event of Default,
any other Person approved by Agent.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with any Borrower
or its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

Schedule 1.1 - 5

--------------------------------------------------------------------------------








“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Availability” has the meaning specified therefor in the Revolver Loan
Credit Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Existing Loan Documents” has the meaning specified therefor in the recitals to
the Agreement.
“Existing Swap” has the meaning specified therefor in the recitals to the
Agreement.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers and their Subsidiaries, as determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) principal payments in
respect of Indebtedness that are required to be paid during such period,
together with the scheduled amortization of the Fixed Asset Availability Amount
(as defined in the Revolver Loan Credit Agreement) during such period, plus (b)
Interest Expense accrued (other than interest paid-in-kind, amortization of
financing fees, and other non-cash Interest Expense) during such period;
provided, that, such principal and Interest Expense would be calculated (i)
using principal and interest paid on and after the Closing Date pro-rated to an
annual amount during the first year of the loan period for which the Fixed
Charge Coverage Ratio is calculated, (ii) eliminating any payments related to
the Convertible Debentures, and (iii) taking into account other pro-forma
adjustments for revision of interest rates or debt payments due to the new
capital structure reflected by the Revolver Loan and the Term Loan.
“Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
Subsidiaries for any trailing twelve month period, the ratio of (a) EBITDA for
such period, minus Capital Expenditures (but excluding Capital Expenditures
financed with the proceeds of Indebtedness for borrowed money other than
advances under the Revolver Loan) made (to the extent not already incurred in a
prior period) or incurred during such period, minus cash income taxes paid
during such period (excluding cash tax payments (including taxes, penalties and
fees) paid relative to tax years 2009 or prior, not to exceed $2,500,000), minus
cash Restricted Junior Payments made during such period, to (b) Fixed Charges
for such period, in each case as determined on a consolidated basis in
accordance with GAAP; provided, that, in the case of the calculation of the
Fixed Charge Coverage Ratio for any fiscal period that includes one or more
fiscal months ended prior to the date of the Agreement, the amounts deducted
from EBITDA under clause (a) above for Capital Expenditures and cash income
taxes for such fiscal month(s) ended prior to the date of the Agreement shall be
as listed on Schedule E-1.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC Section 7701(a)(30).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

Schedule 1.1 - 6

--------------------------------------------------------------------------------








“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guarantors” means (a) each Subsidiary of a Borrower (other than any Subsidiary
that is not required to become a Guarantor pursuant to Section 5.11), and (b)
each other Person that becomes a guarantor after the Closing Date pursuant to
Section 5.11 of the Agreement, and “Guarantor” means any one of them.
“Guaranty” means that certain general continuing guaranty, dated as of even date
with the Agreement, executed and delivered by each extant Guarantor in favor of
Agent, for the benefit of the Lender Group, in form and substance reasonably
satisfactory to Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Borrower or its Subsidiaries arising under, owing pursuant to, or existing
in respect of Hedge Agreements.
“Hedge Provider” means Wells Fargo or any of its Affiliates.
“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness

Schedule 1.1 - 7

--------------------------------------------------------------------------------








under any of clauses (a) through (g) above. For purposes of this definition, (i)
the amount of any Indebtedness represented by a guaranty or other similar
instrument shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets of such Person securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of even
date with the Agreement, by and between Agent, the Revolver Loan Agent and the
Borrowers.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.
“Inventory” means inventory (as that term is defined in the Code).
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“Lender” has the meaning set forth in the preamble to the Agreement, and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.
“Lender Group” means each of the Lenders and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with any Borrower or its
Subsidiaries under any of the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) reasonable out-of-pocket costs and
expenses paid or incurred by the Lender Group to correct any default or enforce
any provision of the Loan Documents, or during the continuance of an Event of
Default, in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated, (d)
reasonable out-of-pocket audit fees and expenses (including travel, meals, and
lodging) of Agent related to any inspections or audits to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement,
(e) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by

Schedule 1.1 - 8

--------------------------------------------------------------------------------








the Lender Group in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with any Borrower or any of its Subsidiaries, (f) Agent’s
reasonable costs and expenses (including reasonable attorneys fees) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating, or amending the Loan Documents, and (g)
Agent’s and each Lender’s reasonable costs and expenses (including reasonable
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any
Borrower or any of its Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether
suit is brought, or in taking any Remedial Action concerning the Collateral.
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“LIBOR Rate” means, during any calendar month, the rate per annum rate appearing
on Bloomberg L.P.’s (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor
Fixings) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service) 2 Business Days prior to the start
of such month, in each case for a 1 month term and in an amount comparable to
the outstanding balance of the Term Loan, which determination shall be
conclusive in the absence of manifest error; provided, that, in the event that
at any time the Service is not available or does not publish such rate, Agent
shall give written notice thereof to Administrative Borrower as soon as
practicable thereafter and, until the Service is again available and/or
publishes such rate, the “LIBOR Rate” shall be determined by Agent from such
source or service as Agent determines to be comparable in its good faith
judgment.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Loan Documents” means the Agreement, the Copyright Security Agreement, the
Guaranty, the Intercreditor Agreement, the Mortgages, the Patent Security
Agreement, the Security Agreement, the Trademark Security Agreement, any note or
notes executed by any Borrower in connection with the Agreement and payable to
any member of the Lender Group, and any other instrument or agreement entered
into, now or in the future, by any Borrower or any of its Subsidiaries and any
member of the Lender Group in connection with the Agreement.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers and their Subsidiaries, taken as a whole,
(b) a material impairment of Borrowers’ and their Subsidiaries’ ability to
perform their obligations under the Loan Documents to which they are parties or
of the Lender Group’s ability to enforce the Obligations or realize upon the
Susan Street Real Property, or (c) a material impairment

Schedule 1.1 - 9

--------------------------------------------------------------------------------








of the enforceability or priority of Agent’s Liens with respect to the
Collateral as a result of an action or failure to act on the part of any
Borrower or its Subsidiaries. As used in clauses (a) and (c) of this definition,
the determination of whether any fact, event or condition is "material" or
results in a "material adverse change" is dependent upon the relevant facts and
circumstances; provided, however, in no event shall such fact, event or
condition be "material" or result in a "material adverse change" unless its
adverse economic cost to Borrowers, or adverse impact on the Collateral, is at
least $5,000,000.
“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.
“Mortgage Policy” has the meaning specified therefor in Schedule 3.1.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
“Net Income” means, with respect to any fiscal period, the net earnings (or
loss) for such fiscal period of Borrowers and their Subsidiaries, as adjusted to
reflect the add-back of the change in the LIFO reserve over the prior period,
but excluding: (a) facility consolidation charges for periods prior to the
Closing Date; (b) other non-cash charges; (c) any pre-tax gain or loss arising
from the sale or write-down of capital assets; (d) any pre-tax gain or loss
arising from any write-up or write-down of assets or any write-down of goodwill
during such period; (e) pre-tax earnings of any Subsidiary accrued prior to the
date it became a Subsidiary; (f) non-cash pre-tax earnings or losses of any
Person, substantially all the assets of which have been acquired in any manner
by any Borrower, realized by such Person prior to the date of such acquisition;
(g) net pre-tax earnings of any entity (other than a Subsidiary of a Borrower)
in which any Borrower has an ownership interest unless such net pre-tax earnings
have actually been received by a Borrower in the form of cash distributions; (h)
any portion of the net pre-tax earnings of any Subsidiary which for any reason
is unavailable for payment of distributions to a Borrower; (i) the pre-tax
earnings of any Person to which any assets of a Borrower shall have been sold,
transferred or disposed of, or into which a Borrower shall have merged, or been
a party to any consolidation or other form of reorganization, prior to the date
of such transaction; (j) any pre-tax gain arising from the acquisition of any
Stock of any Borrower; and (k) any pre-tax gain or loss arising from
extraordinary or non-recurring items or as otherwise agreed to by Agent as
non-recurring, in each case as net earnings (or loss), the change in the LIFO
reserve, and all such exclusions are determined on a consolidated basis in
accordance with GAAP.
“North Carolina Real Property” means the Real Property located in North Carolina
that is owned by Borrowers as of the Closing Date.
“Obligations” means (a) all loans (including the Term Loan), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
obligations (including indemnification obligations), fees, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, and all
covenants and duties of any other kind and description owing by any Borrower
pursuant to or evidenced by the Agreement or any of the other Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that any Borrower is required to pay or reimburse by the Loan Documents
or by law or otherwise in connection with the Loan Documents, and (b) all Bank
Product Obligations. Any reference in the Agreement or in the Loan Documents

Schedule 1.1 - 10

--------------------------------------------------------------------------------








to the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(f) of
the Agreement.
“Partial Release Conditions” means, with respect to any request by
Administrative Borrower that Agent release its Lien in any Real Property (other
than the Susan Street Real Property) or Equipment in connection with any
disposition or loan involving such Real Property or Equipment, the following
conditions, the satisfaction of each of which is required before Agent shall be
obligated to release its Liens in any such Real Property or Equipment: (a) no
Default or Event of Default exists or would result from such disposition or
loan; (b) all of the conditions thereto set forth in the Revolver Loan Credit
Agreement shall have been satisfied, and (c) Administrative Borrower shall have
delivered to Agent a certification as to the satisfaction of the foregoing
conditions and that such disposition or loan is permitted under the Agreement.
Promptly following the satisfaction of all such Partial Release Conditions with
respect to any Real Property (other than the Susan Street Real Property) or
Equipment, Agent shall release its Lien in such Real Property or Equipment at
Borrowers’ expense and pursuant to release documents that are satisfactory to
Agent.
“Participant” has the meaning specified therefor in Section 13.1(f) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(j) of the
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.
“Payoff Date” means the first date on which all of the Obligations are paid in
full.
“Permitted Acquisition” means any Acquisition that constitutes a “Permitted
Acquisition” under the Revolver Loan Credit Agreement.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Holder” means Daniel K. Frierson, his brothers and their respective
spouses, children and any trusts for the sole benefit of any of the foregoing
Persons.
“Permitted Liens” means
(a)Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)encumbrances approved by Agent and disclosed in the Mortgage Policy with
respect

Schedule 1.1 - 11

--------------------------------------------------------------------------------








to the Susan Street Real Property, and easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof, and
(e)Revolver Loan Liens.
“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on such Borrower’s or its Subsidiaries’ books and records in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower or its Subsidiary, as applicable, in
good faith, and (c) Agent is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of Agent’s Liens.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination, the percentage obtained
by dividing (a) the outstanding principal amount of the portion of the Term Loan
held by such Lender, by (b) the outstanding principal amount of Term Loan.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrowers or their Subsidiaries and the improvements
thereto.
“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrowers or their Subsidiaries.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Register” has the meaning set forth in Section 13.1(i) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(i) of the Agreement.

Schedule 1.1 - 12

--------------------------------------------------------------------------------








“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
exceed 50%; provided, however, that at any time there are 2 or more Lenders,
“Required Lenders” must include at least 2 Lenders.
“Revolver Loan” means the revolving credit facility provided to Borrowers by the
Revolver Loan Agent and Revolver Loan Lenders pursuant to the Revolver Loan
Credit Agreement.
“Revolver Loan Agent” means WFCF and its successors and assigns as the agent
under the Revolver Loan.
“Revolver Loan Credit Agreement” means the Credit Agreement dated of even date
herewith among Borrowers, the Revolver Loan Agent and Revolver Loan Lenders.
“Revolver Loan Documents” means, collectively, the Revolver Loan Credit
Agreement, any note issued in connection therewith, each security agreement,
pledge agreement, mortgage, deed of trust, and other collateral agreement
executed in connection therewith, the Revolver Loan Guaranties, and each other
material document executed or delivered by a Borrower in connection therewith.
“Revolver Loan Guaranties” means, collectively, all guaranties issued or granted
by any Borrower or its Subsidiaries with respect to the Revolver Loan in favor
of the Revolver Loan Agent or the Revolver Loan Lenders.
“Revolver Loan Lenders” means the lenders from time to time party to the
Revolver Loan Credit Agreement.
“Revolver Loan Liens” means Liens in the Collateral granted to the Revolver Loan
Agent, provided that such Liens are subject to the terms of the Intercreditor
Agreement at all times.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

Schedule 1.1 - 13

--------------------------------------------------------------------------------








“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrowers and Guarantors to Agent.
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
“Susan Street Real Property” means the Real Property located at 3201 South Susan
Street, Santa Ana, California 92704.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and (B)
additional United States federal withholding taxes that may be imposed after the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

Schedule 1.1 - 14

--------------------------------------------------------------------------------








“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Term Loan” has the meaning specified therefor in Section 2.1 of the Agreement.
“Term Loan Amount” means $11,062,500.
“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.
“United States” means the United States of America.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.



Schedule 1.1 - 15

--------------------------------------------------------------------------------








Schedule 3.1
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)the Closing Date shall occur on or before October 30, 2011;
(b)Agent shall have received a letter duly executed by each Borrower and each
Guarantor authorizing Agent to file appropriate financing statements in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests to be created by the Loan Documents;
(c)Agent shall have received evidence that appropriate financing statements have
been duly filed in such office or offices as may be necessary or, in the opinion
of Agent, desirable to perfect the Agent’s Liens in and to the Collateral, and
Agent shall have received searches reflecting the filing of all such financing
statements;
(d)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:
(i)the Security Agreement,
(ii)a disbursement letter executed and delivered by each Borrower to Agent
regarding the extensions of credit to be made on the Closing Date, the form and
substance of which is satisfactory to Agent,
(iii)the Guaranty,
(iv)the Mortgages,
(v)a letter, in form and substance satisfactory to Agent, from Bank of America,
N.A. (“BofA”) to Agent respecting the amount necessary to repay in full all of
the obligations of each Borrower and its Subsidiaries owing to BofA and obtain a
release of all of the Liens existing in favor of BofA in and to the assets of
such Borrower and its Subsidiaries, together with termination statements and
other documentation evidencing the termination by BofA of its Liens in and to
the properties and assets of such Borrower and its Subsidiaries, and
(vi)the Intercreditor Agreement;
(e)Agent shall have received a certificate from the Secretary of each Borrower
(i) attesting to the resolutions of such Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party, (ii) authorizing
specific officers of such Borrower to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Borrower;
(f)Agent shall have received copies of each Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;

Schedule 3.1 - 1


--------------------------------------------------------------------------------








(g)Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;
(h)Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;
(i)Agent shall have received a certificate from the Secretary of each Guarantor
(i) attesting to the resolutions of such Guarantor’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Guarantor is a party, (ii) authorizing specific officers of such
Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of Guarantor;
(j)Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;
(k)Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;
(l)Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;
(m)Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6, the form and substance of
which shall be satisfactory to Agent;
(n)Agent shall have received opinions of Borrowers’ primary and local counsels
in form and substance satisfactory to Agent;
(o)the EBITDA of Borrowers, determined on a consolidated basis in accordance
with the definition thereof set forth in the Agreement, for the 12- fiscal month
period ended August 6, 2011, shall have been at least $18,000,000;
(p)Agent shall have completed its business, legal, and collateral due diligence;
(q)Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Borrower, and (ii) OFAC/PEP
searches and customary individual background searches for each Borrower’s senior
management and key principals, in each case, the results of which shall be
satisfactory to Agent;
(r)Agent shall have received a set of Projections of Borrowers for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date,

Schedule 3.1 - 2


--------------------------------------------------------------------------------








on a month by month basis), in form and substance (including as to scope and
underlying assumptions) satisfactory to Agent;
(s)Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;
(t)Agent shall have received (i) appraisals of the Susan Street Real Property
satisfactory to Agent, and (ii) mortgagee title insurance policies (or marked
commitments to issue the same) for the Real Property Collateral issued by a
title insurance company satisfactory to Agent (each a “Mortgage Policy” and,
collectively, the “Mortgage Policies”) in amounts satisfactory to Agent assuring
Agent that the Mortgages on such Real Property Collateral are valid and
enforceable second priority (except in the case of the Susan Street Real
Property, a valid and enforceable first priority) mortgage Liens on such Real
Property Collateral free and clear of all defects and encumbrances except
Permitted Liens, and the Mortgage Policies otherwise shall be in form and
substance satisfactory to Agent;
(u)Agent shall have received a phase-I environmental report and a real estate
survey with respect to each parcel composing the Susan Street Real Property; the
environmental consultants and surveyors retained for such reports or surveys,
the scope of the reports or surveys, and the results thereof shall be acceptable
to Agent;
(v)Reserved;
(w)Borrowers and each of their Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrowers or their Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby;
(x)the Revolver Loan shall have closed and been funded in accordance with the
terms of the Revolver Loan Documents;
(y)the representations and warranties of each Borrower and their Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects on and as of the Closing Date, as though made
on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date);
(z)no Default or Event of Default shall have occurred and be continuing on the
Closing Date, nor shall either result from the making thereof; and
(aa)all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.



Schedule 3.1 - 3


--------------------------------------------------------------------------------

Schedule 5.1
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth below at the following times in form
satisfactory to Agent:
If and when filed by Administrative Borrower,
(a) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports, and
(b) any other filings made by Administrative Borrower with the SEC.
In the event Administrative Borrower does not for any reason file a Form 10-Q
quarterly report with respect to any fiscal quarter, then, as soon as available,
but in any event within 30 days (50 days in the case of a month that is the end
of Borrowers’ fiscal year) after the end of each fiscal quarter during each of
Borrowers’ fiscal years,
(c) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering
Borrowers’ and their Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management.


As soon as available, but in any event within 30 days (50 days in the case of a
month that is the end of Borrowers’ fiscal year) after the end of each fiscal
quarter during each of Borrowers’ fiscal years,
(d) a Compliance Certificate, which certificate shall include a calculation of
the Fixed Charge Coverage Ratio (whether or not the Fixed Charge Coverage Ratio
is then applicable pursuant to Section 7).
In the event Administrative Borrower does not for any reason file a Form 10-K
annual report with respect to any fiscal year, then, as soon as available, but
in any event within 95 days after the end of each of Borrowers’ fiscal years,
(e) consolidated financial statements of Borrowers and their Subsidiaries for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications
(including any (A) “going concern” or like qualification or exception, (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
provisions of Section 7), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity and, if prepared, such accountants’ letter to management), together with
unaudited balance sheets and statements of income on a consolidating basis.
As soon as available, but in any event within 95 days after the end of each of
Borrowers’ fiscal years,
(f) a Compliance Certificate, which certificate shall include a calculation of
the Fixed Charge Coverage Ratio (whether or not the Fixed Charge Coverage Ratio
is then applicable pursuant to Section 7).


Schedule 5.1 1

--------------------------------------------------------------------------------

Promptly, but in any event within 5 days after any Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
(g) notice of such event or condition and a statement of the curative action
that the Borrowers propose to take with respect thereto.
Upon the request of Agent,
(h) from time to time such other financial information as Agent may reasonably
request.










Schedule 5.1 2

--------------------------------------------------------------------------------








Schedule A-1
Agent's Account


- Redacted -





Schedule A-1 - 1

--------------------------------------------------------------------------------








Schedule C-1
Commitments


Lender                                 Amount


WELLS FARGO BANK, N.A.                    $11,062,500





Schedule C1 - 1

--------------------------------------------------------------------------------










Schedule E-1
Historical EBITDA Calculation


- Redacted -























Schedule E-1 1

--------------------------------------------------------------------------------








Schedule P-2
Permitted Liens



- Redacted -









Schedule P2 - 1

--------------------------------------------------------------------------------








Schedule R-1
Real Property Collateral


- Redacted -









Schedule R1 - 1

--------------------------------------------------------------------------------








Schedule 4.6(a)
Names and States of Organization


- Redacted -



Schedule 4.6(a) - 1

--------------------------------------------------------------------------------








Schedule 4.6(b)
Chief Executive Offices




- Redacted -





Schedule 4.6 (b) - 1

--------------------------------------------------------------------------------








Schedule 4.6(c)
Organizational Identification Numbers


- Redacted -



Schedule 4.6 (c) - 1

--------------------------------------------------------------------------------








Schedule 4.6(d)
Commercial Tort Claims


- Redacted -





Schedule 4.6(d) - 1

--------------------------------------------------------------------------------








Schedule 4.8
Compliance with Laws


- Redacted -





Schedule 4.8 - 1

--------------------------------------------------------------------------------








Schedule 4.11
Benefit Plans


- Redacted -



Schedule 4.11 - 1

--------------------------------------------------------------------------------

Schedule 4.12
Environmental Matters


- Redacted -





Schedule 4.12 - 1

--------------------------------------------------------------------------------








Schedule 4.13
Intellectual Property




- Redacted -



Schedule 4.13 1